 IIn the Matter Of WENATCHEE ALLOYS, INC.,andSMELTER WORKERS'UNION No. 23368, AFLIn the Matter Of WENATCHEE ALLOYS, INC.,andUNITED STEELWORKERSOF AMERICA, AFFILIATED WITH THE C. I. O.Cases Nos. R-554.9 to R-5552 inclusive and R-5553 respectively.-Decided July 10, 1943Mr. R. Harold Elston,of Tacoma, Wash., for the Company.Mr. Leo F. Flynn,of Seattle,Wash., andMr. E. J. Brown,ofWenatchee, Wash., for the A. F. of L.Messrs. Ernest PedersonandC. F. Hudson,of Seattle,Wash., forthe C. 1. 0.Miss Melvern R.'Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Smelter Workers' Union No. 23368,AFL, herein called the A. F. of L., and United Steelworkers ofAmerica, affiliated with the C. I. 0., herein called the C.I. 0., allegingthat questions affecting commerce had arisen concerning the repre-sentation of employees of Wenatchee Alloys, Inc., Wenatchee, Wash-ington, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hearingupon due notice before William A. Babcock, Trial Examiner. Saidhearing was held at Wenatchee, Washington, on June 18, 1943. TheCompany, the A. F. of L., and the C. I. O. appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.51 N. L. R. B., No, 52.229 230DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYWenatchee Alloys, Inc., an Ohio corporation, having its principaloffice at Canton, Ohio, is engaged in the production of ferro-silicon.We are here primarily concerned with the Rock Island, Washington,plant, which is operated by the Company under a lease arrangementin the ordinary form with the Defense Plant Corporation.The Com-pany secures a substantial quantity of raw materials from points out-side the State of Washington, 'and all the finished products manu-factured by the Company are shipped to points outside the Stateof Washington,II.THE ORGANIZATIONS INVOLVEDSmelterWorkers' Union No. 23368, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.United Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III. THEQUESTIONS CONCERNING REPRESENTATIONThe A.F. of L.and the C. I. O. requested the Company to recog-nize them as the exclusive bargaining representatives of employeesof the Company each claims to represent.The Company refusedthe requests unless and until they are certified by the Board.A statement of a Field Examiner,introduced in evidence, at thehearing, indicates that the A. F. of L.and the C. I. O. represent asubstantial number of employees in the units each claims to be appro-priate1The Field Examiner reported that the A F of L submitted 147 designation cards in theproduction and maintenance unit,all bearing apparently genuine signatures,and dated be-tween January 5 and April 17, 1943Of the 147 cards presented,69 bear the names ofpersons whose names appear on the pay-roll list submitted by the Company dated April 30,1943.The pay-roll list contains the names of 114 employees in the unitThe C I 0 pre-sented 44 cards in the same unit, all hearings apparently genuine signatures and dated be-tween May 7 and May 18, 1943Of the 44 cards submitted, 28 bear the names of personswhose names appear on the said pay-roll list submitted by the Company,dated April 30, 1943At the hearing the Trial Examiner reported that the A F of L submitted cards for theoffice employees'unit, the guard unit, and the laboratory employees'unitsThere are threeemployees in the office, the names of all appearing on cards submitted by the A F. of L. Thecards are dated March 25, 1943,and bear apparently genuine signatures.'There are sevenguards, including the chief guard, for whom the A. F of L.submitted 5 cards,dated inFebruary,March,and April,and all bearing apparently genuine signaturesIn additionthe A.F of L.submitted a ledger of dues payments on which appears the names of anadditional guard who is a member of good standing as of March 1943There are three WENATCHEE ALLOYS, INC.231We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSThe A. F. of L. contends the following constitute separate appro-priate units :(1)All production and maintenance employees of the Company atits Rock Island plant, including storeroom clerks, but excluding office,clerical, and supervisory employees with the authority to hire and dis-charge, laboratory and research employees, and guards.(2)All armed and unarmed guards of the Company at its RockIsland plant, excluding supervisory employees with the authority tohire and discharge.(3)All office and clerical employees of the Company at its RockIsland plant, excluding supervisory employees with the authority tohire and discharge.(4)All laboratory and research employees of the Company at itsRock Island plant, excluding supervisory employees with the au-thority to hire and discharge.The Company and the C. I. 0. agree that the appropriate unitshould comprise all production and maintenance employees of theCompany at its Rock Island plant, excluding storeroom clerks, office,clerical, and supervisory employees with authority to hire and dis-charge, laboratory and research employees, and guards.The Company maintains that storeroom clerks should be excludedbecause of the confidential character of their work; with respect tothe three other units sought to be established by the A. F. of L., itargues that because of the confidential duties of those employees theyare more appropriately akin to management and therefore should notbe permitted to constitute units for the purposes of collective bar-gaining.It further asserts, with respect to the guards, that collectivebargaining is inconsistent with their status as civilian auxiliaries ofthe military police.Storeroom clerks:The Company employs two storeroom clerks anda weigh master in its storeroom or warehouse, in which are stored ma-terials and supplies used by the Company in its operation at its RockIsland plant.The clerks receive, check and record deliveries of ma-terials and handle all but heavy machinery and materials within the,employees in the laboratory,including the chemist,for whom the A F. Of L.has submittedcards, dated in March and April 1943,and bearing apparently genuine signaturesTheC. I 0 presented no evidence of membership in these units,stating at the hearing that itdid not represent any of those employees 232DECISIONSOF NATIONALLABOR RELATIONS BOARDstoreroom.The weigh master weighsall incomingand outgoingcars containing silica rock and ferro-silicon, and prepares reports andbills of lading.For about an hour a day, the weigh master storesstock.All these employees work under the supervision of the store-keeper, and are paid on an hourly basis the same as the productionemployees in the plant.We can find no substantial difference betweenthe work of these employees and that of other production and mainte-nance employees in the plant.They bear no such confidential rela-tionship to the Company as would require theirexclusionfrom theunit.We conclude therefore that the storeroom clerks and the weighmasterare,employees properly included Within the unit of productionand maintenance employees.With respect to the storekeeper, whois responsible for the work done in the storeroom, and who supervisesthe work of the above employees and has the authority to hire anddischarge, we are of the opinion that he is a supervisory employee andwe shall exclude him from the unit.Guards:The Company's plant-protection force consists of sevenguards,including the chief guard, all of whom have recently beenmade civilian auxiliariesof the military police.The Army 'hasformulatedcertainemployment standards applicable to these guards.Nevertheless, these employeesare hiredand paid by the Company andin allessentialrespects the customary employer-employee relation-Iship is preserved.In view of these facts, and for reasons we havestated in similar cases, we find no merit in the Company's contentions,aand find that the guards are employees within the meaning of the Actand may designate a representative for purposes of collective bargain=ing.The record discloses that the chief guard has the authority tohire and is responsible for the work of theguards.We conclude thatthe chiefguard is asupervisory employee,and weshall exclude himfrom the unit.Office and clerical employees:The record indicates that the Com-pany employs three persons in the classification of office and clericalemployees.sTheir duties consist of. generalofficework including fil-ing, typing and stenographic work, preparing pay-'roll records, pro-duction records, and checks for freight.The possession of importantinformation is of itself insufficient to justify exclusion from the rightto collective bargaining.We find the Company's contention that theduties of these employees should preclude them from constituting anappropriate unit to be without merit.Laboratory and research employees:There are three employees inthe laboratory, the chemist, assistant chemist, and sample man.The2 SeeMatterof,Curttss-Wright Corp.,45 N. L R B 1268,and cases cited therein.3The pay-roll list submitted by the Company indicated that there were two office em-ployees ; however,the record indicates that M A McCallum,who was employed in the plantas a batcher,has recently been transferred to the office. WENATCHEE ALLOYS, INC.233work of the assistant chemist consists of routine analysis of incomingmaterial and all metal shipped from the plant.The sample man'sduties are to obtain samples and prepare them for analysis.We havefrequently found that laboratory employees constitute appropriatebargaining units, and we conclude,therefore,that the Company'scontention with respect to these employees,as heretofore stated, iswithout merit.'The chemist has supervision over the laboratory,and the authority to hire and discharge.We are of the opinion thatthe chemist is a supervisory employee and we shall exclude him fromthe unit.The parties are in agreement that the superintendent and assistantsuperintendent should be excluded from the unit.They are, how-ever,in disagreement with respect to the turn foremen,the mainte-nance foreman,the labor foreman, and the assistant labor foreman.The A. F.of L. contends that these employees do not have the au-thority to hire or discharge,and should therefore be included in theunit.However,the record clearly indicates that the turn foremen,the maintenance foreman, and the labor foreman have supervision overthe employees in their respective departments,'and have the authorityto hire and discharge.The assistant labor foreman engages in pro-duction work and acts as substitute labor foreman for 1 day duringeach week.We conclude that the above-named employees are super-visory employees and we shall exclude them from the unit.We find that the following groups of the Company's employees inthe Rock Island plant constitute units appropriate for the purposesof collective bargaining,within the meaning of Section 9 (b) of theAct :(1)All production and maintenance employees,including thestoreroom clerks, but excluding the storekeeper,the superintendent,the assistant superintendent,turn foremen,the maintenance foreman,the labor foreman, the assistant labor foreman, or any other super-visory employees with authority to hire, promote, discharge,discipline,or otherwise effect changes in the status of employees,or effectivelyrecommend such action;all guards including the chief guard ; alloffice and clerical employees;and all laboratory and research em-ployees, including the chemist ;(2)All guards,excluding the chief guard;(3)All office and clerical employees;(4)All laboratory and research employees,excluding the chemist.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-4 SeeMatter of Ford Motor Company,50 N. L. R. B 30; andMatter of Bendix ProductsDivision of Bendim Aviation, Corp,43 N. L.R. B. 912. 234DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in the appropriate units who were employed during the pay-roll-period immediately preceding the date of our Direction of Elec-tions, subject to the limitations and additions set forth therein.Since the C. I. O. has stated that it does not represent any of theemployees other than the production and maintenance employees, weshall not accord it a place on the ballot with re:-pect to units (2), (3),and (4).DIRECTION OF ELECTIONS.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wenatchee Alloys,Inc.,Wenatchee, Washington, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction under the direction and supervision of theRegional Director for the'Nineteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the units found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or, on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the" polls, but excludingany who have since quit or been discharged for cause, to determine (1)whether the employees in the production and maintenance unit de-sire to be represented by Smelter Workers' Union No. 23368, AFL,or by United Steelworkers of America, affiliated with the C. I. 0., forthe purposes of collective bargaining, or by neither; and (2) whetheror not the employees in the guard unit, the office and clerical unit, andthe laboaratory unit, respectively, desire to be represented by SmelterWorkers' Union No. 29368, AFL, for the purposes of collective bar-gaining.